DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 - 4, 8 - 11, 15 – 31, 33, 34, 36, 38, 42, 43, are cancelled;  Claims 5 – 7, 12 – 14, 32, 35, 37, 39 – 41, 44 - 47 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 – 7, 12 – 14, 32, 35, 37, 39 - 41 have been fully considered but are not persuasive.  
Applicant’s Arguments:
Applicant argues that the cited references do not teach, disclose or suggest “the terminal measuring the small cells according to the information about the small cells comprises: measuring, by the terminal, the small cells by detecting blindly at frequencies of the small cells”. 

Examiner’s Response:
Examiner respectfully disagrees with this argument, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Vrind et al. is directed to a system and method for small cell deployment and access in a low power 3GPP LTE System to trigger handover of a UE to small cells due to signal strength criterion (see [0035]).
et al. discloses in [0038] that the small cell determined by the macro cell can be any one of the small cells identified by the UE and presented in a list of small cells received by the macro cell and in [0039] that the at least one small cell allocates an uplink/downlink resource to the UE for communication with the at least one small cell within the macro cell. 
Vrind et al. further discloses in [0060] that the UE receives macro system information (MACRO_SYS_INFO) from the macro cell, wherein the macro system information includes small cells available within the network area of the macro cell, the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell.
Vrind et al. discloses in [0077] that the UE can make a list of the macro cells and the small cells as per their received signal strength on reference symbols.
Therefore, Vrind et al. provides information about the small cells in it coverage area with the System Information Block (SIB) and the UE measures the small cells.
Nagata et al. is directed to providing highly efficient small cell radio access, where a macro base station forms a macro cell, and a plurality of local stations are connected with the macro station via communication links that form small cells in the macro cell (see abstract).
Nagata et al. discloses in [0043] that the mobile station feeds back the measurement results of conducting measurements using measurement signals, based on control signals reported from the base stations (macro station and local stations) and in [0044] that when a control signal to indicate that a local area DISCOVERY SIGNAL is 
Nagata et al. further discloses in [0047] the mobile station performs blind detection of second measurement signals and estimates the transmission of a second measurement signal, and, upon successful blind detection, feeds back the measurement result of conducting a measurement by using the second measurement signal.
Thus, the combination of Vrind et al. and Nagata et al. reasonably teaches, discloses and suggests “the terminal measuring the small cells according to the information about the small cells comprises: measuring, by the terminal, the small cells by detecting blindly at frequencies of the small cells” as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 – 7, 12 – 14, 32, 35, 37, 39 - 41, 44 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vrind et al. (US 20150282159 A1) in view of Nagata et al. (US 20150173051 A1).

Regarding claim 5, Vrind et al. discloses a method (Vrind et al., FIG. 7) for configuring a small cell resource (Vrind et al., FIG. 7, small cell 704) in a wireless mobile network (Vrind et al., [0059] a method of providing small cell deployment and access), the method comprising: 
initiating, by a terminal (Vrind et al., FIG. 7, UE 706), an access request over a random access resource of a macro cell (Vrind et al., FIG. 7, Macro Cell 702) to a base station when the terminal is going to access a network (Vrind et al., [0060] the UE sends a Random Access Channel (RACH) message to a macro cell), and 
reporting a measurement result of small cells determined by the terminal measuring the small cells (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell) according to information about the small cells broadcasted by the base station in the macro cell before the access request is initiated (Vrind et al., [0060] the UE receives macro system information (MACRO_SYS_INFO) from the macro cell, where the macro system information includes small cells available within the network area of the macro cell), 
wherein the access request carries the measurement result (Vrind et al., [0060] the UE sends a RACH message to the macro cell, where the RACH message includes information about the small cells with identifiers ID1 and ID2 present within the network area of the macro cell to which the UE wishes to associate for data transfer); and 
obtaining, by the terminal, configuration information of transmission resources in small cells for serving the terminal determined by the base station (Vrind et al., [0062] the macro cell sends a connection setup CONN_SET_UP message to the UE, where the configuration set up message includes the small cell's information such as the name of the small cell and configuration details), and 
transmitting data over the transmission resources (Vrind et al., [0062] the UE makes a connection with the first small cell ID1 for uplink (UL)/downlink (DL)); 
wherein information about the small cells comprises frequency information of the small cells (Vrind et al., [0062] the macro cell provides a coarse level TA for the selected small cell by the UE in a TA Medium Access Control (MAC) Protocol Data Unit (PDU)), and 
wherein the frequencies of the small cells are determined based on the frequency information of the small cells (Vrind et al., [0076] the macro cell sends small cell selection and acquisition information in system information, in addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information).
Vrind et al. does not expressly disclose measuring, by the terminal the small cells by detecting blindly at frequencies of the small cells.
Nagata et al. for example, from an analogous field of endeavor (Nagata et al., [0043] the mobile station feeds back the measurement results of conducting measurements using measurement signals, based on control signals reported from the base stations (macro station and local stations)) discloses measuring, by the terminal the small cells by detecting blindly at frequencies of the small cells (Nagata et al., [0047] the mobile station performs blind detection of second measurement signals and estimates the transmission of a second measurement signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring, by the terminal the small cells by detecting blindly at frequencies of the small cells as taught by Nagata et al. with the system of Vrind et al. in order to reduce the overhead of communication (Nagata et al., [0047]).

Regarding claim 6, Vrind et al. - Nagata et al. discloses the information about the small cells further comprises one or any combination of: frequency information of the small cells, identity information of the small cells, and access resource configuration information of the small cells (Vrind et al., [0076] In addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information, the macro cell can also send the RACH configuration information for all the small cells in the macro cell system information).

Regarding claim 7, Vrind et al. - Nagata et al. discloses reporting, to the base station, information about a predetermined number of small cells selected in a descending order of qualities of the small cells (Vrind et al., [0081] for the UE to indicate the possible small cells to the macro cell during random access, it may need to apply some criteria when it ranks small cells based on DRS and CSI-RS measurement), 
wherein the qualities of the small cells are indicated by the measurement result obtained by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell); or 
reporting, to the base station, the measurement result of all the small cells determined by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0081] measurement of small cells also plays an important role, as the information about the small cells present within the macro cell can be helpful for making the list and scheduling of the small cells before transferring data).

Regarding claim 12, Vrind et al. discloses a method (Vrind et al., FIG. 7) for configuring a small cell resource (Vrind et al., FIG. 5, small cell 504) in a wireless mobile network (Vrind et al., [0059] a method of providing small cell deployment and access), the method comprising: 
initiating an access request to a base station at a frequency of a small cell (Vrind et al., [0060] the UE sends a Random Access Channel (RACH) message to a macro cell), wherein the small cell is determined by measuring small cells (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell) according to information about the small cells broadcasted in a macro cell before the access request is initiated (Vrind et al., [0060] the UE receives macro system information (MACRO_SYS_INFO) from the macro cell, where the macro system information includes small cells available within the network area of the macro cell); and 
obtaining configuration information of a transmission resource in the small cell (Vrind et al., [0062] the macro cell sends a connection setup CONN_SET_UP message to the UE, where the configuration set up message includes the small cell's information such as the name of the small cell and configuration details); 
wherein the method further comprises: 
receiving the information about the small cells broadcasted in the macro cell at a fixed period (Vrind et al., [0077] the delay of reading system information can be minimized by sending primary small cell related information as an addition to macro cell System Information Block (SIB) information), 
wherein the information about the small cells comprises frequency information of the small cells (Vrind et al., [0062] the macro cell provides a coarse level TA for the selected small cell by the UE in a TA Medium Access Control (MAC) Protocol Data Unit (PDU)), and 
wherein the frequencies of the small cells are determined based on the frequency information of the small cells (Vrind et al., [0076] the macro cell sends small cell selection and acquisition information in system information, in addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information).
Vrind et al. does not expressly disclose measuring the small cells by detecting blindly at frequencies of the small cells and receiving the information about the small cells broadcasted in the macro cell at a non-fixed period, and measuring the small cells according to the information about the small cells received each time, wherein the small cell is determined according to a latest measurement. 
Nagata et al. for example, from an analogous field of endeavor (Nagata et al., [0043] the mobile station feeds back the measurement results of conducting measurements using measurement signals, based on control signals reported from the base stations (macro station and local stations)) discloses measuring the small cells by detecting blindly at frequencies of the small cells (Nagata et al., [0047] the mobile station performs blind detection of second measurement signals and estimates the transmission of a second measurement signal) and receiving the information about the small cells broadcasted in the macro cell at a non-fixed period (Nagata et al., [0040] the control signal may be reported semi-statically by using higher layer signaling such as RRC signaling, broadcast signals and so on, or may be reported dynamically using the PDCCH signal (downlink control information) and so on), and measuring the small cells according to the information about the small cells received each time, wherein the small cell is determined according to a latest measurement (Nagata et al., [0049] it is possible to feed back a measurement result of higher quality, where the measurement result of the measurement using the first measurement signal and the measurement result of the measurement using the second measurement signal are fed back, identification information as to from which measurement signal each measurement result is derived, is also fed back).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring the small cells by detecting blindly at frequencies of the small cells and receiving the information about the small cells broadcasted in the macro cell at a non-fixed period, and measuring the small cells according to the information about the small cells received each time, wherein the small cell is determined according to a latest measurement as taught by Nagata et al. with the system of Vrind et al. in order to reduce the overhead of communication (Nagata et al., [0047]).

Regarding claim 13, Vrind et al. - Nagata et al. discloses the information about the small cells further comprises one or any combination of: identity information of the small cells, and access resource configuration information of the small cells (Vrind et al., [0076] In addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information, the macro cell can also send the RACH configuration information for all the small cells in the macro cell system information).

Regarding claim 14, Vrind et al. - Nagata et al. discloses the small cell is a small cell with a highest quality determined after measuring the small cells (Vrind et al., [0077] the UE will select the best cell and will make a RACH attempt to achieve initial RRC connection) according to the information about the small cells broadcasted in the macro cell of the base station before the access request is initiated (Vrind et al., [0077] the UE will select the best cell and will make a RACH attempt to achieve initial RRC connection).

Regarding claim 32, Nagata et al. discloses a terminal (Vrind et al., FIG. 5, UE 506), comprising a processor (Vrind et al., [0060] a UE that is measuring a first small cell and a second small cell inherently comprises a processor; see also [0086] logic circuitry), a memory (Vrind et al., [0060] a UE that sends a RACH access message with a cell list as identified by the UE inherently comprises a memory; see [0086] software embodied in a machine readable medium), and a transceiver (Vrind et al., [0060] a UE that receives macro system information inherently comprises a transceiver), wherein: 
the processor is configured to read programs in the memory to: initiate an access request over a random access resource of a macro cell to a base station when the terminal is going to access a network (Vrind et al., [0060] the UE sends a Random Access Channel (RACH) message to a macro cell), and 
report a measurement result of small cells determined by the terminal measuring the small cells (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell) according to information about the small cells broadcasted by the base station in the macro cell before the access request is initiated, through the transceiver (Vrind et al., [0060] the UE receives macro system information (MACRO_SYS_INFO) from the macro cell, where the macro system information includes small cells available within the network area of the macro cell), wherein the access request carries the measurement result (Vrind et al., [0060] the UE sends a RACH message to the macro cell, where the RACH message includes information about the small cells with identifiers ID1 and ID2 present within the network area of the macro cell to which the UE wishes to associate for data transfer); 
obtain configuration information of a transmission resource in a small cell for serving the terminal determined by the base station (Vrind et al., [0062] the macro cell sends a connection setup CONN_SET_UP message to the UE, where the configuration set up message includes the small cell's information such as the name of the small cell and configuration details), and transmit data over the transmission resources, through the transceiver (Vrind et al., [0062] the UE makes a connection with the first small cell ID1 for uplink (UL)/downlink (DL)); 
the transceiver is configured to be controlled by the processor to receive and transmit data (Vrind et al., [0062] the UE makes a connection with the first small cell ID1 for uplink (UL)/downlink (DL)); and 
the memory is configured to store data used by the processor to perform operations (Vrind et al., see [0086] software embodied in a machine readable medium); 
wherein the information about the small cells comprises frequency information of the small cells (Vrind et al., [0062] the macro cell provides a coarse level TA for the selected small cell by the UE in a TA Medium Access Control (MAC) Protocol Data Unit (PDU)), and 
wherein the frequencies of the small cells are determined based on the frequency information of the small cells (Vrind et al., [0076] the macro cell sends small cell selection and acquisition information in system information, in addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information).
Vrind et al. does not expressly disclose measuring the small cells by detecting blindly at frequencies of the small cells. 
Nagata et al. for example, from an analogous field of endeavor (Nagata et al., [0043] the mobile station feeds back the measurement results of conducting measurements using measurement signals, based on control signals reported from the base stations (macro station and local stations)) discloses measuring the small cells by detecting blindly at frequencies of the small cells (Nagata et al., [0047] the mobile station performs blind detection of second measurement signals and estimates the transmission of a second measurement signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring the small cells by detecting blindly at frequencies of the small cells as taught by Nagata et al. with the system of Vrind et al. in order to reduce the overhead of communication (Nagata et al., [0047]).

Regarding claim 35, Vrind et al. - Nagata et al. discloses reporting, to the base station, information about a predetermined number of small cells selected in a descending order of qualities of the small cells (Vrind et al., [0081] for the UE to indicate the possible small cells to the macro cell during random access, it may need to apply some criteria when it ranks small cells based on DRS and CSI-RS measurement), 
wherein the qualities of the small cells are indicated by the measurement result obtained by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell); or 
reporting, to the base station, the measurement result of all the small cells determined by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0081] measurement of small cells also plays an important role, as the information about the small cells present within the macro cell can be helpful for making the list and scheduling of the small cells before transferring data).

Regarding claim 37, Vrind et al. - Nagata et al. discloses the small cell is a small cell with a highest quality determined after measuring the small cells (Vrind et al., [0077] the UE will select the best cell and will make a RACH attempt to achieve initial RRC connection) according to the information about the small cells broadcasted in the macro cell of the base station before the access request is initiated (Vrind et al., [0077] the UE will select the best cell and will make a RACH attempt to achieve initial RRC connection).

Regarding claim 39, Vrind et al. - Nagata et al. discloses the information about the small cells further comprises one or any combination of: identity information of the small cells, and access resource configuration information of the small cells (Vrind et al., [0076] In addition to Selection criteria (S-criteria), cell identifiers, frequency and other related information, the macro cell can also send the RACH configuration information for all the small cells in the macro cell system information).

Regarding claim 40, Vrind et al. - Nagata et al. discloses report, to the base station through the transceiver, information about a predetermined number of small cells selected in a descending order of qualities of the small cells (Vrind et al., [0081] for the UE to indicate the possible small cells to the macro cell during random access, it may need to apply some criteria when it ranks small cells based on DRS and CSI-RS measurement), 
wherein the qualities of the small cells are indicated by measurement values obtained by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell); or 
report, to the base station through the transceiver, the measurement result of all the small cells determined by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0081] measurement of small cells also plays an important role, as the information about the small cells present within the macro cell can be helpful for making the list and scheduling of the small cells before transferring data).

Regarding claim 41, Vrind et al. - Nagata et al. discloses report, to the base station through the transceiver, information about a predetermined number of small cells selected in a descending order of qualities of the small cells (Vrind et al., [0081] for the UE to indicate the possible small cells to the macro cell during random access, it may need to apply some criteria when it ranks small cells based on DRS and CSI-RS measurement), 
wherein the qualities of the small cells are indicated by measurement values obtained by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0060] the UE updates a neighbor small cell list and conducts idle mode Discontinuous Reception by UE (DRX) measurements for the macro cell and the small cells present within the macro cell); or 
report, to the base station through the transceiver, the measurement result of all the small cells determined by measuring the small cells according to the information about the small cells broadcasted in the macro cell before the access request is initiated (Vrind et al., [0081] measurement of small cells also plays an important role, as the information about the small cells present within the macro cell can be helpful for making the list and scheduling of the small cells before transferring data).

Regarding claim 44, Vrind et al. - Nagata et al. discloses receiving the information about the small cells broadcasted in the macro cell at a fixed (Vrind et al., [0077] the delay of reading system information can be minimized by sending primary small cell related information as an addition to macro cell System Information Block (SIB) information) or non-fixed period (Nagata et al., [0040] the control signal may be reported semi-statically by using higher layer signaling such as RRC signaling, broadcast signals and so on, or may be reported dynamically using the PDCCH signal (downlink control information) and so on), and measuring the small cells according to the information about the small cells received each time, wherein what is reported is a measurement result of a latest measuring of the small cells (Nagata et al., [0049] it is possible to feed back a measurement result of higher quality, where the measurement result of the measurement using the first measurement signal and the measurement result of the measurement using the second measurement signal are fed back, identification information as to from which measurement signal each measurement result is derived, is also fed back).  The motivation is the same as in claim 5.

Regarding claim 45, Vrind et al. - Nagata et al. discloses receiving the information about the small cells broadcasted in the macro cell at a fixed (Vrind et al., [0077] the delay of reading system information can be minimized by sending primary small cell related information as an addition to macro cell System Information Block (SIB) information) or non-fixed period (Nagata et al., [0040] the control signal may be reported semi-statically by using higher layer signaling such as RRC signaling, broadcast signals and so on, or may be reported dynamically using the PDCCH signal (downlink control information) and so on), and measuring the small cells according to the information about the small cells received each time, wherein what is reported is a measurement result of a latest measuring of the small cells (Nagata et al., [0049] it is possible to feed back a measurement result of higher quality, where the measurement result of the measurement using the first measurement signal and the measurement result of the measurement using the second measurement signal are fed back, identification information as to from which measurement signal each measurement result is derived, is also fed back).  The motivation is the same as in claim 5.

Regarding claim 46, Vrind et al. - Nagata et al. discloses receive the information about the small cells broadcasted in the macro cell at a fixed (Vrind et al., [0077] the delay of reading system information can be minimized by sending primary small cell related information as an addition to macro cell System Information Block (SIB) information) or non-fixed period through the transceiver (Nagata et al., [0040] the control signal may be reported semi-statically by using higher layer signaling such as RRC signaling, broadcast signals and so on, or may be reported dynamically using the PDCCH signal (downlink control information) and so on), and 
measure the small cells according to the information about the small cells received each time, wherein what is reported is a measurement result of a latest measuring of the small cells (Nagata et al., [0049] it is possible to feed back a measurement result of higher quality, where the measurement result of the measurement using the first measurement signal and the measurement result of the measurement using the second measurement signal are fed back, identification information as to from which measurement signal each measurement result is derived, is also fed back).  The motivation is the same as in claim 32.

Regarding claim 47, Vrind et al. - Nagata et al. discloses receive the information about the small cells broadcasted in the macro cell at a fixed (Vrind et al., [0077] the delay of reading system information can be minimized by sending primary small cell related information as an addition to macro cell System Information Block (SIB) information) or non-fixed period through the transceiver (Nagata et al., [0040] the control signal may be reported semi-statically by using higher layer signaling such as RRC signaling, broadcast signals and so on, or may be reported dynamically using the PDCCH signal (downlink control information) and so on), and measure the small cells according to the information about the small cells received each time, wherein what is reported is a measurement result of a latest measuring of the small cells (Nagata et al., [0049] it is possible to feed back a measurement result of higher quality, where the measurement result of the measurement using the first measurement signal and the measurement result of the measurement using the second measurement signal are fed back, identification information as to from which measurement signal each measurement result is derived, is also fed back).  The motivation is the same as in claim 39.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416